Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, Line 25 and claim 12, Line 28 “first peripheral” has been changed to –second peripheral—


Election/Restrictions
Claims 1-8, 10 and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  the method claims 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/04/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Chung (US Pat D323723) teaches a flosser having first and second filaments that extend between respective second arms and peripheral first and third arms, where the tension of the filaments is independent from one another. Chung does not teach 
The next closest prior art of record, Chodorow (US Pat 5,829,458) teaches a flosser having floss extend between a first arm (102L), a second arm (102R), and a third arm (103) formed by first and second portions (103L/103R), where the floss arms extend from a link arm (101). Chodorow does not teach that the floss is molded to the arms such that tension of the floss between the arms is independent from one another. In fact, it teaches away from such arrangement as the particular arrangement of Figure 10 showing the armed flosser specifically teach that floss is manipulated by the arms in order to influence tension (Col 14, Lines 50-60). Chodorow further does not teach a central portion of the link arm is a different distance from the floss than portions of the link arm extending on either side of the central portion, and that the central portion is smaller in length than either peripheral portion. Although Chodorow teaches an alternate embodiment that shows a smaller central portion of the link arm, it nevertheless suffers from the same problem of teaching away from having floss segments of independent tension.
None of the prior art teach or suggest providing a flosser with a first, second and third arm extending in the same direction from a link arm, where the second arm has first and second portions separated by an empty space, where a segment of floss is extended between the first and the first portion of the second arm and a second segment of floss extends between the second portion of the second arm and third arm such that a distance between a central portion of the link arm between the first and second portions of the second arm is smaller and length and closer to the floss than the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772